Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics”) DEALING IN SECURITIES BY A DIRECTOR OF MAJOR SUBSIDIARIES OF MIX TELEMATICS Shareholders are advised of the following information relating to the dealing in securities by a director of major subsidiaries of MiX Telematics: Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited Transaction date: 3 December 2015 Class of securities: Ordinary shares Number of securities: 12 000 Price per security: R2.70 Total value: R32400.00 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 7 December 2015 Sponsor
